Title: To Benjamin Franklin from Arthur Lee, 18 February 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir.
Chaillot Feb. 18th. 1779
I this moment had the honor of receiving yours of this days date; containing Copies of the Resolutions of Congress of Septr. 11th. & 14th. and October 22d. I shall do myself the honor of paying my Compliments to you on your appointment tomorrow about 12’O’Clock.
Nothing can be more agreeable to me than your intention of cultivating the harmony recommended in the last resolution; because I always lamented the interruption of it as detrimental to the public, & dishonorable to ourselves.
As Mr. Deane has usd your name in his letter to the people in order to support his accusations & invectives against me; and has done the same in a piece given in by him to Congress, and by their order sent to me, to authorize the most outrageous abuse of me that can be imagind; it was my intention to have written to you, to know whether this was done by your authority. But I shall not carry that intention into execution, without an assurance from you that it will not prevent the promisd harmony & confidence, which from my heart I believe to be essential to the honor and interest of the United States. Rather therefore than hazard these by any act of mine; I will combat Mr. Deane’s Calumnies without endeavoring to take from him the appearance of your concurrence, under which he shields himself.
I have the honor to be, with the greatest respect and Esteem, Sir Your Most obedient Servt.
Arthur Lee
The Hon. Dr. B. Franklin.
